I concur in the analysis of the issues contained in the lead opinion of Justice Cook in theBeagle decision and to this extent only, concur in the judgment reached by the lead opinion of this court in the case before us.
The decision of the Ohio Supreme Court in Beagle is somewhat unusual in that it addresses in distinct fashion the same constitutional issues present in our case, involving the Separation of Powers, Equal Protection, Right to a Remedy, and Privileges and Immunities. Unfortunately, a majority of four justices concurred only as to the constitutional issue of the One-Subject Rule, an issue that does not appear to be raised in our case. Three justices dissented, without opinion, as to all issues addressed in the lead opinion of Beagle, and one justice, having concurred only as to the One-Subject Rule, in essence, abstained as to the remaining issues.
The lead opinion in the case before us makes general note of this situation but then proceeds to make numerous authoritative references to the "Ohio Supreme Court" in Beagle as having resolved or answered all of the constitutional issues raised in the case before us. In view of the actual Beagle decision, I believe these references are inappropriate and misleading.